           Case 8:20-bk-03608-CPM          Doc 126     Filed 06/08/20     Page 1 of 11




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA - DIVISION

In re:                                                       Chapter 11

CFRA HOLDINGS, LLC, CFRA, LLC and
CFRA TRI-CITIES, LLC                                         Case No. 8:20-bk-03608-CPM
                                                             Jointly Administered with
                                                             Case No. 8:20-bk-03609-CPM and
                                                             Case No. 8:20-bk-03610-CPM


                       Debtors.
                                                 /

  REPLY OF VALLEY NATIONAL BANK AND RAYMOND JAMES BANK, N.A. TO
   OBJECTIONS OF OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO
                        DEBTORS’ MOTIONS

         Valley National Bank (“VNB”) and Raymond James Bank, N.A. (“RJB,” and collectively

with VNB, the “Lenders”), by and through their undersigned counsel, hereby respectfully submit

this reply to the objections (collectively, the “Objections,” and each individually, an “Objection”)

[see Case No. 8:20-bk-03608-CPM at ECF Doc. Nos. 120 and 121] of the Official Committee of

Unsecured Creditors (the “Committee”) to: (i) the Emergency Motion for Entry of Interim Orders

(A) Authorizing Debtors to Obtain Post-Petition Financing and (B) Authorizing Debtors to Use

Cash Collateral (the “DIP Financing Motion”) [see Case No. 8:20-bk-03608-CPM at ECF Doc.

No. 47]; and (ii) Debtors’ Motion for Entry of (I) an Order Approving Bidding Procedures,

Assumption and Assignment Procedures, and the Form and Manner of Notice Thereof; and (II)

Order(s) (A) Approving the Sale of Substantially all of the Debtors’ Assets, (B) Authorizing the

Sales Free and Clear of all Encumbrances, and (C) Authorizing Assumption and Assignment of

Executory Contracts and Unexpired Leases (the “Sale Procedures Motion”). See Case No. 8:20-

bk-03608-CPM at ECF Doc. No 53.
          Case 8:20-bk-03608-CPM           Doc 126     Filed 06/08/20     Page 2 of 11




                                          ARGUMENT

   I.      Committee’s Objection to the Sale Motion.

        The gravamen of the Committee’s Objection to the Sale Procedures Motion is that the

truncated timeline therein is insufficient to maximize the value that may be realized from such a

sale. As such, the Committee asserts that the milestones set forth in the Sale Procedures Motion

must be increased by at least thirty (30) days - to July 31, 2020. However, the Committee’s

Objection ignores that “[m]any times § 363 asset sales occur on a very expedited basis in Chapter

11, and, at times, the court authorizes a sale by auction. Purchasers often are willing to purchase

only if the sale can be closed with lightning speed.” Union Food & Comm. Workers Union, Local

211 v. Family Snacks, Inc. (In re Family Snacks, Inc.), 257 B.R. 884, 897 (8th Cir. B.A.P. 2001);

see also In re Tex. Rangers Baseball Partners, 431 B.R. 706 (Bankr. N.D. Tex. 2010) (holding the

three weeks between issuance of bid procedures order and sale of debtor’s assets was appropriate).

        As a preliminary matter, the Committee’s argument ignores the fact that the proposed sale

process is the result of intense negotiations between the Debtors, Lenders and IHOP Restaurants

LLC, IHOP Franchisor LLC, and IHOP Leasing LLC (collectively, “IHOP”) - which negotiations

have spanned more than two months. For reasons it has articulated in pleadings filed and at

hearings in these cases, IHOP is unwilling to extend the sale date to July 31, 2020.

        Next, extending the sale process through July 31, 2020 would result in an increase of

administrative claims against the Debtors’ estates by at least $800,000 for items such as insurance,

security, utilities, lease cure costs and professional fees. The Debtors do not have the funds to

carry these cases through July and the Committee has identified no source of funding. Other than

additional borrowing from Lenders (including borrowing beyond that authorized in the current

DIP Loan), extending the sale process through July 31, 2020 is not feasible.


                                                 2
            Case 8:20-bk-03608-CPM           Doc 126       Filed 06/08/20      Page 3 of 11




          Finally, the Committee proffers no evidence supporting the proposition that the sale price

would be enhanced by extending the sale process through July 31, 2020 and that the increase in

the purchase price would exceed the cost of such extension. As noted, the Lenders would

necessarily bear the cost of delay by way of increased cure costs being drained from the value of

Lenders’ Collateral and increased loan funding to the Debtors. Lenders are understandably

unwilling to incur that additional cost without evidence that the cost of extending the sale process

would be outweighed by the increased return to the banks.

    II.      Committee’s Objection to the DIP Financing Motion.

          The crux of its Objection to the DIP Financing Motion, is that the sale process funded by

the DIP Financing Motion provides no benefit to unsecured creditors. As conceded at the hearing

on June 5, the Committee has no viable alternative. 1 The Committee Objection fails to recognize

the benefits that the sale process funded by the DIP Loan provide to unsecured creditors or

acknowledge that the proposed sale is the best available course of action. Notwithstanding the

position of the Committee, unsecured creditors fare far better under the funded consensual sale

process than in the absence of same:

        1.       The proposed consensual sale process contemplates sale by the Debtors of property
related to all forty-nine (49) restaurants - including property that was alleged not to be property of
the Debtors’ estates.

       2.       The proposed consensual sale provides for satisfaction of the cure claims of IHOP
and resulting reduction in the unsecured creditor body of nearly $1,400,000.

       3.      The proposed consensual sale provides for satisfaction of the cure claims of the
Debtors’ landlords and personal property lessors - providing direct and significant benefit to these
unsecured creditors and further reducing the unsecured creditor body by a substantial amount.

       4.      The landlords of the twenty (20) restaurants which are not subleased by IHOP have
an opportunity to enter in lease extensions or new leases that are co-terminus with the new twenty

1
 At one point during the June 5 hearing, proposed counsel for the Committee mentioned abandoning the
proffered sale process and immediate conversion of these cases to chapter 7. There is no apparent value to
unsecured creditors to that process.

                                                    3
           Case 8:20-bk-03608-CPM            Doc 126     Filed 06/08/20      Page 4 of 11




(20) year franchise agreements being offered by IHOP as part of the consensual sale process
funded by the DIP Loan. As several of these leases are scheduled to expire soon, this financial
benefit is significant.

      5.      The consensual sale process provides a mechanism for satisfaction of $245,000 in
mechanics lien claims - that could otherwise become unsecured claims.

        6.     Unsecured creditors that provided pre-petition goods and/or services at the forty-
nine (49) restaurants will have an opportunity to do business with the new owners of those
locations as soon as July 1.

       7.    Employees who worked at the forty-nine (49) restaurants will have an opportunity
to resume employment with the new owners of those locations as soon as July 1.

       8.     Lenders are amenable to a carve out of funds received by Lenders from the proceeds
of the consensual sale -- which funds would be unavailable to the Debtors’ estates absent
agreement of Lenders.

        The aforementioned benefits are the direct result of the DIP Loan. Absent the DIP Loan,

these benefits may not be available to unsecured creditors, may be reduced, or may be delayed.

        The Committee Objection to the DIP Financing Motion also complains about the lack of a

post-sale exit strategy, even though three such strategies were discussed with the Committee prior

its filing the Objection - a structured dismissal, a liquidating plan, or a funded conversion to chapter

7. As discussed at the June 5 hearing, at this point a post-sale conversion of the Debtors’ cases to

chapter 7 seems most cost effective and beneficial to creditors. A chapter 7 trustee can efficiently

administer an agreed carve out, conduct necessary claims review and reconciliation, and

investigate and prosecute causes of action of the estates -- including avoidance actions of the estate.

        Additional points raised in the Committee Objection to the DIP Financing Motion are

equally unmoving.

        The Committee asserts that the Debtors should not be authorized to waive the ability to

surcharge the Lenders for the costs of preserving their collateral under 11 U.S.C. § 506(c). Where,

as here, a secured lender funds a debtor’s case, it “should not be surcharged for the privilege of

doing so.” In re Metaldyne Corp., No. 09-13412 (MG), 2009 WL 2883045, at *5 (Bankr. S.D.N.Y.

                                                   4
           Case 8:20-bk-03608-CPM         Doc 126      Filed 06/08/20     Page 5 of 11




Jun. 23, 2009). Furthermore, waiver of 11 U.S.C. § 506(c) is among the building blocks upon

which successful estate administration is based,” and secured lenders would be far less likely to

provide debtor-in-possession financing or allow the post-petition use of cash collateral without

such a waiver. InteliQuest Media Corp. v. Miller (In re InteliQuest Media Corp.), 326 B.R. 825,

831 (10th Cir. B.A.P. 2005). Accordingly, since the proposed financing by the Lenders is the

primary, and indeed sole, economic force that will allow the Debtors’ to sell their assets and

provide a recovery to general unsecured creditors the Debtors’ waiver of 11 U.S.C. § 506(c) is

appropriate.

        The Committee further asserts that the Debtors’ proposed waiver of the “equities of the

case” exception under 11 U.S.C. § 552 is inappropriate, however, a waiver of 11 U.S.C. § 552 is

appropriate where, as here, prepetition lenders have agreed to a carve out from their collateral to

fund the Debtors’ operations and fees and expenses of other parties, such as U.S. Trustee fees and

the committee’s professional fees. See, e.g., In re Stacy’s, Inc., 508 B.R. 370, 380–81 (Bankr.

D.S.C. 2014) (declining to apply equities of the case exception where secured lender had already

agreed to carve-out and estate was only able to continue operating through the use of the lender’s

cash collateral).

        Additionally, although the Committee objects to the Debtors waiver of the equitable

doctrine of marshalling, the Committee’s Objection fails to acknowledge that “an unsecured

creditor may not utilize the doctrine of marshaling.” In re Mesa Intercontinental, Inc., 79 B.R.

669, 672 (Bankr. S.D. Tex. 1987) (collecting cases and holding that an unsecured creditor “falls

outside the class of creditors able to request [marshaling]”); see also In re Gen. Dev. Corp., 124

B.R. 376, 377 (Bankr. S.D. Fla. 1991) (“Inasmuch as the members of the Bondholders’ Committee

are unsecured claimants in this case, the implicit assertion of the principles of marshalling is



                                                5
             Case 8:20-bk-03608-CPM           Doc 126      Filed 06/08/20   Page 6 of 11




inappropriate.”); In re Craner, 110 B.R. 111, 123 (Bankr. N.D.N.Y. 1988), rev’d on other grounds

(“[A]n unsecured creditor may not avail himself of the doctrine of marshalling assets as it is

basically a protection for junior secured creditors . . . .”).

           Finally, the Committee demands that the Lenders loan the Debtors $125,000 per month to

pay for counsel fees of the Committee. See Objection at p. 8. This amount exceeds the funding

being provided to counsel for the Debtors. Lenders contend that such amount is excessive given

the circumstances of this case. Moreover, the Committee requests that the proposed lien

investigation budget be increased to $75,000 but offers no basis for seeking to increase this line

item from the amount set forth in the First Interim DIP Financing Order. Indeed, courts have

approved investigation budgets in amounts much lower than that requested by the Committee in

chapter 11 cases of substantially larger breadth and scope. See, e.g., In re Barneys New York, Inc.,

et al., Case No. 19-36300 (CGM) (Bankr. S.D.N.Y.) ($25,000); In re Charming Charlie Holdings

Inc., et al., Case No. 19-11534 (CSS) (Bankr. D.Del.) ($25,000); In re Charlotte Russe Holdings,

Inc., et. al., Case No. 19-10210 (LSS) (Bankr. D. Del. ($50,000). Here, there are two (2)

Promissory Notes, a Loan Agreement, a Security Agreement and corresponding filed UCC

financing statements.      These cases do not involve tremendously complex or involved loan

transactions.

    III.      Proposed Counsel to the Committee Has a Concurrent Conflict of Interest.

           The Objections were filed on behalf of the Committee by Squire Patton Boggs (US) LLP

(“Squire”), as “proposed counsel” for the Committee. While the Committee was formed on May




                                                    6
            Case 8:20-bk-03608-CPM           Doc 126       Filed 06/08/20      Page 7 of 11




27, 2020, no application has yet been filed seeking Court authorization for the Committee to retain

Squire. 2

        VNB was surprised to see the Objections filed by Squire on behalf of the Committee given

that Squire currently represents VNB -- albeit in other matters apart from the Debtors’ bankruptcy

cases. 3 VNB contends that by advancing the Objections -- which seek to delay or prevent the

liquidation of the Lenders’ collateral -- Squire has a concurrent conflict of interest in the

representation of the Committee, its prospective client, that is directly adverse to the interests of

VNB, an existing client of the firm.

        Rule 4-1.7 of the Florida Rules of Professional Conduct, which is closely modeled after

Rule 1.7 of the Model Rules of Professional Conduct, states,

                A lawyer must not represent a client if . . . (1) the representation of
                1 client will be directly adverse to another client; or . . . (2) there is
                a substantial risk that the representation of 1 or more clients will be
                materially limited by the lawyer’s responsibilities to another client,
                former client or a third person or by a personal interest of the lawyer.

F.S.A. Bar Rule 4-1.7(a) (emphasis added).

        Such prohibition against representation may be excused in limited circumstances:

                Notwithstanding the existence of a conflict of interest under
                subdivision (a), a lawyer may represent a client if:
                (1) the lawyer reasonably believes that the lawyer will be able to
                provide competent and diligent representation to each affected
                client;
                (2) the representation is not prohibited by law;




2
 Lenders reserve the right to object to any application filed by the Committee for authorization to retain
professionals, including Squire.
3
  Squire’s representation of VNB existed prior to the formation of the Committee and has continued
thereafter.

                                                    7
          Case 8:20-bk-03608-CPM           Doc 126     Filed 06/08/20     Page 8 of 11




               (3) the representation does not involve the assertion of a position
               adverse to another client when the lawyer represents both clients in
               the same proceeding before a tribunal; and
               (4) each affected client gives informed consent, confirmed in writing
               or clearly stated on the record at a hearing.
F.S.A. Bar Rule 4-1.7(b) (emphasis added).

       VNB has not agreed to waive what it believes is a concurrent conflict of interest. As a

result, VNB contends that the concurrent representation by Squire of VNB and the Committee is

barred by F.S.A. Bar Rule 4-1.7(b)(4).

       VNB submits that the concurrent representation by Squire of VNB and the Committee is

also barred by F.S.A. Bar Rule 4-1.7(b)(2), as same is prohibited by 11 U.S.C. § 1103(b). Section

1103(b) provides that:

               An attorney or accountant employed to represent a committee
               appointed under section 1102 of this title may not, while employed
               by such committee, represent any other entity having an adverse
               interest in connection with the case. Representation of one or more
               creditors of the same class as represented by the committee shall not
               per se constitute the representation of an adverse interest.

11 U.S.C. § 1103(b).

       Though 11 U.S.C. § 1103(b) contains a congressionally created exception for the

employment of a law firm that represents a creditor of the same class as an unsecured creditors’

committee (i.e., unsecured creditors), “that exception, by its plain language, does not apply to the

attorney's continued representation of creditors not of the same class, i.e., secured creditors.” In

re Calabrese, 173 B.R. 61, 63 (Bankr. D.Conn. 1994) (emphasis added) (disqualifying proposed

counsel to the unsecured creditors’ committee based on counsel’s concurrent representation of the

debtor’s secured lender in other matters). Here, as a secured creditor, VNB is a creditor of a

different class than the general unsecured creditors. Hence, the exception set forth in § 1103(b)

does not apply in this case.

                                                 8
          Case 8:20-bk-03608-CPM            Doc 126     Filed 06/08/20      Page 9 of 11




       In appropriate cases, a disabling concurrent conflict of interest in the representation of an

unsecured creditors committee and secured lenders might be remedied by retention of conflicts

counsel by the committee. Lenders submit that this is not one of those cases. To begin with, the

Lenders will not agree to fund two sets of law firms for the Committee given the economics of

these cases 4 and will not agree to loan money to the estates that may be used to fund action(s)

adverse to the Lenders. Secondly, there is insufficient time for any conflicts counsel to get up to

speed in light of the expedited sale process being proposed.

                                          CONCLUSION

       For the reasons set forth herein, the Lenders respectfully request that this Court enter an

Order overruling the Objections and approving the DIP Financing Motion and Sale Procedures

Motion.

                                               Respectfully Submitted,

Dated: June 8, 2020                            By:    /s/ David S. Catuogno
                                                      K&L GATES LLP
                                                      David S. Catuogno (pro hac vice)
                                                      Daniel M. Eliades (pro hac vice)
                                                      One Newark Center, 10th Floor
                                                      Newark, New Jersey 07102
                                                      Telephone: (973) 848-4000
                                                      Facsimile: (973) 848-4001
                                                      Email: david.catuogno@klgates.com
                                                      Email: daniel.eliades@klgates.com

                                                      Jeffrey T. Kucera
                                                      Florida Bar No. 68233
                                                      Southeast Financial Center – Suite 3900
                                                      200 South Biscayne Boulevard
                                                      Miami, Florida 33131
                                                      Telephone: (305) 539-3300
                                                      Facsimile: (305) 358-7095
                                                      Email: jefrey.kucera@klgates.com


4
 Lenders’ contend that unsecured creditors would be better served having additional carve out proceeds
available for distribution as opposed to being used for another law firm.

                                                  9
Case 8:20-bk-03608-CPM   Doc 126    Filed 06/08/20   Page 10 of 11




                                   Counsel to Valley National Bank and
                                   Raymond James Bank




                             10
             Case 8:20-bk-03608-CPM       Doc 126     Filed 06/08/20     Page 11 of 11




                                 CERTIFICATE OF SERVICE



           I HEREBY CERTIFY that on June 8, 2020, a true and correct copy of the foregoing was

served through the Court’s Case Management/Electronic Case Filing (“CM/ECF”) system, which

sent automatic email notices of electronic filing to all parties indicated on the electronic filing

receipt.



                                                            /s/ David S. Catuogno
                                                            David Catuogno (pro hac vice)




                                                11
